                  Case 3:19-cv-01104-N Document 12 Filed 05/07/19      Page 1 of 2 PageID 41 CASREF
                                   U.S. District Court [LIVE]
                               Western District of Texas (Midland)
                       CIVIL DOCKET FOR CASE #: 7:19−cv−00033−DC−RCG

Franklin v. SB Southern Welding, LLC et al                   Date Filed: 02/01/2019
Assigned to: Judge David Counts                              Jury Demand: None
Referred to: Judge Ronald C. Griffin                         Nature of Suit: 710 Labor: Fair Standards
Cause: 29:201 Denial of Overtime Compensation                Jurisdiction: Federal Question
Plaintiff
David Franklin                                  represented by Andrew W. Dunlap
Individually And For All Others Similarly                      Josephson Dunlap Law Firm
Situated                                                       11 Greenway Plaza, Suite 3050
                                                               Houston, TX 77046
                                                               713−352−1100
                                                               Fax: 713−352−3300
                                                               Email: Adunlap@mybackwages.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                             Michael A. Josephson
                                                             Josephson Dunlap Law Firm
                                                             11 Greenway Plaza, Suite 3050
                                                             Houston, TX 77046
                                                             713−352−1100
                                                             Fax: 713−352−3300
                                                             Email: mjosephson@mybackwages.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Richard J. Burch
                                                             Bruckner Burch PLLC
                                                             8 Greenway Plaza
                                                             Suite 1500
                                                             Houston, TX 77046
                                                             (713) 877−8788
                                                             Fax: (713) 877−8065
                                                             Email: rburch@brucknerburch.com
                                                             ATTORNEY TO BE NOTICED


V.
Defendant
SB Southern Welding, LLC

Defendant
Shane Boston


 Date Filed        #    Docket Text
02/01/2019   Case 3:19-cv-01104-N
             Ï 1 COMPLAINT             Document
                             ( Filing fee           12 number
                                          $ 400 receipt Filed 05/07/19   Page
                                                              0542−11715289). No2Summons
                                                                                  of 2 PageID  42 at this
                                                                                         requested
                    time, filed by David Franklin. (Attachments: # 1 Civil Cover Sheet)(Burch, Richard) (Entered:
                    02/01/2019)

02/01/2019     Ï    Case assigned to Judge David Counts. CM WILL NOW REFLECT THE JUDGE INITIALS AS
                    PART OF THE CASE NUMBER. PLEASE APPEND THESE JUDGE INITIALS TO THE CASE
                    NUMBER ON EACH DOCUMENT THAT YOU FILE IN THIS CASE. (lw) (Entered:
                    02/04/2019)

02/13/2019    Ï6    ORDER REFERRING CASE to Magistrate Judge Ronald C. Griffin. Signed by Judge David
                    Counts. (jk) (Entered: 02/18/2019)

02/15/2019    Ï2    REQUEST FOR ISSUANCE OF SUMMONS by David Franklin. (Burch, Richard) (Entered:
                    02/15/2019)

02/15/2019    Ï3    Certificate of Interested Parties by David Franklin. (Burch, Richard) (Entered: 02/15/2019)

02/18/2019    Ï4    Summons Issued as to SB Southern Welding, LLC. (jk) (Entered: 02/18/2019)

02/18/2019    Ï5    Summons Issued as to Shane Boston. (jk) (Entered: 02/18/2019)

02/22/2019    Ï7    NOTICE of Attorney Appearance by Michael A. Josephson on behalf of David Franklin . Attorney
                    Michael A. Josephson added to party David Franklin (pty:pla) (Josephson, Michael) (Entered:
                    02/22/2019)

02/22/2019    Ï8    NOTICE of Attorney Appearance by Andrew W. Dunlap on behalf of David Franklin . Attorney
                    Andrew W. Dunlap added to party David Franklin (pty:pla) (Dunlap, Andrew) (Entered:
                    02/22/2019)

04/30/2019    Ï9    MOTION to Substitute Service by David Franklin. (Attachments: # 1 Exhibit 1 − Affidavit of
                    Service, # 2 Exhibit 2 − Affidavit of Service, # 3 Exhibit 3 − Affidavit of Service, # 4 Exhibit 4 −
                    Affidavit of Service, # 5 Proposed Order). Motions referred to Judge Ronald C. Griffin. (Burch,
                    Richard) (Entered: 04/30/2019)

05/03/2019   Ï 10   ORDER SUA SPONTE TRANSFERRING CAUSE TO THE UNITED STATES DISTRICT
                    COURT FOR THE NORTHERN DISTRICT OF TEXAS, DALLAS DIVISION. Signed by Judge
                    David Counts. (se) (Entered: 05/06/2019)

05/03/2019   Ï 11   FINAL ORDER OF TRANSFER. Signed by Judge David Counts. (se) (Entered: 05/06/2019)
